Requestor:   Robert C. Mulvey, Esq., County Attorney County of Tompkins County Courthouse Ithaca, New York 14850
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a local police or peace officer deputized by the sheriff under section 654 of the County Law must meet the residency requirements of section 3 of the Public Officers Law.
Section 654 authorizes the sheriff to deputize police officers and peace officers of cities, towns, villages and special districts
  "for the purpose of authorizing an arrest without a warrant outside the territorial limits of such city, town, village or special district, when such crime or infraction was committed within such territorial limits in the presence of such officer".
Under this provision, the officer is not deemed to be an officer, agent, servant or employee of the county.
This provision permits a sheriff to deputize local law enforcement officials for a very limited and specific purpose. It permits the officer so deputized to make an arrest without a warrant outside the territorial limits of the local government he normally serves. Thus, the statute expands the extraterritorial jurisdiction of local police officers who are so deputized. The provision does not establish any additional residency requirements.
We conclude that a local law enforcement official deputized under section 654 of the County Law need not meet any additional residency requirements.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.